TEMPLE, C.
This appeal is from the judgment, and from an order denying plaintiff’s motion for a new trial. The only alleged errors are specifications under the claim that the evi*416dence was insufficient to justify the decision. We have carefully examined the record, and are satisfied that there is abundant evidence to sustain all the findings. It is really an attempt to have this court weigh the evidence, and decide the case according to the preponderance. The appeal ought not to have been taken. The judgment and order should be affirmed.
We concur: Belcher, C. C.; Foote, C.
PER CURIAM.
For the reasons given in the foregoing opinion the judgment and order are affirmed.